Citation Nr: 0422823	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently rated 20 percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957 and from April 1957 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision which 
determined that service connection for right knee and right 
shoulder disorders was not warranted.  The RO also determined 
that the evaluation for the veteran's service-connected right 
ankle disorder was increased to 20 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In this case, the veteran maintains that service connection 
is warranted for right shoulder and right knee disorders 
which he claims began in service.  In a May 2001 statement in 
support of his claim, the veteran indicated that in 1955 he 
was assigned to Battery B 268th Field Artillery Battalion in 
Fort Bragg, North Carolina.  During a training class, the 
veteran claims that he was pinned beneath bleachers after 
they collapsed.  He said that he was hospitalized due to an 
injury his right shoulder, right knee and right leg following 
the accident.  He related that he continued to have problems 
with his right knee and shoulder.  Also of record is a lay 
statement from a comrade of the veteran which corroborates 
his claim that he was injured and subsequently hospitalized 
after the bleacher accident.  

A review of the record reveals that, in large part, the 
veteran's service medical records are unavailable.  The only 
service medical records on file are separation examinations 
from his two periods of active duty.  In a July 1996 
administrative decision, the RO determined that despite 
exhausting all efforts and procedures, the veteran's records 
were deemed unavailable.  It was noted that the National 
Personnel Records Center (NPRC) had failed to respond to 
written and phone requests for the veteran's service medical 
records.  However, there is no affirmative response from NPRC 
indicating that such records are not available.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA's 
duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2002).  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, since the veteran has indicated that he was 
hospitalized for several weeks following his injuries to the 
right knee, shoulder and leg, in the opinion of the Board, an 
additional attempt should be made to obtain such hospital 
records or other pertinent records which may be available 
from alternative sources, such as Office of the Army Surgeon 
General (SGO).  Moreover, an affirmative response from the 
NPRC regarding the unavailability of the veteran's service 
medical records should be obtained.  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Although the record contains the veteran's evidentiary 
reports of an in-service "event, injury or disease," and 
medical evidence showing diagnoses of a current right knee 
and shoulder disabilities, it does not otherwise contain a 
competent medical opinion as to the etiology of those 
conditions.  Given the nature of this case, the Board 
believes that a medical examination and opinion is necessary 
in order to clarify the nature and etiology of the veteran's 
claimed disabilities, to include whether such disabilities 
are causally related to his military service, or any incident 
therein.  

Finally, in a July 2004 statement, the veteran indicated that 
he wanted a hearing before a Veterans Law Judge (VLJ) at the 
RO (i.e., Travel Board hearing).  Since Travel Board hearings 
are scheduled by the RO (See 38 C.F.R. § 20.704(a) (2003)), 
the Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should request NPRC, or any 
other appropriate organization, to search 
for any service medical records, 
particularly any Fort Bragg, N.C. 
hospitalization records pertaining to the 
claimed injuries.  NPRC, or any other 
appropriate organization, should state in 
writing whether it has searched all 
applicable secondary sources for 
documentation of any relevant treatment 
the veteran may have received during 
service.  Any such records obtained 
should be associated with the claims 
folder.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder, and if 
feasible, the reason for their 
unavailability should be provided.  

2.  Thereafter, and whether records are 
obtained or not, the veteran should be 
scheduled for VA orthopedic examination 
for the purpose of obtaining an opinion 
as to the etiology of his current right 
knee and right shoulder disabilities.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any current right 
knee or right shoulder disability is 
causally related to the veteran's 
military service or any incident therein.  
The examiner must indicate his review of 
the claims folder and provide a rationale 
for the opinion expressed.  If an opinion 
cannot be provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

3.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical reports to ensure they 
are responsive to and in complete 
compliance with this remand. If it is 
not, remedial action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).  
Review of the claims should be undertaken 
by the RO.  If the benefits sought are 
not granted, development of the case in 
accordance with applicable provisions 
should be undertaken.

4.  Thereafter, the appellant should be 
scheduled for a Travel Board hearing at 
the RO in accordance with applicable 
procedures.  He and his representative 
should be notified of the time and date.  
If he no longer wants a hearing he should 
withdraw the request in writing to the 
RO.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




